IN THE SUPREME COURT OF THE STATE OF MONTANA                                05/10/2021
                   Supreme Court No. DA 20-0399

STATE OF MONTANA,
                                                                               Case Number: DA 20-0399




            Plaintiff and Appellee,

      v.

WILLARD DEAN McCAULOU,

            Defendant and Appellant.

                                      ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant

is given an extension of time until June 10, 2021 to prepare, file and serve

the Appellant’s opening brief.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                          May 10 2021